FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AMARJIT SINGH AUJLA,                              No. 10-71443

               Petitioner,                        Agency No. A079-400-683

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Amarjit Singh Aujla, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Aujla’s second motion to

reopen as untimely and number-barred because the motion was filed over five

years after the BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and Aujla failed to

establish materially changed circumstances in India to qualify for the regulatory

exception to the time and numerical limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence of changed

circumstances must be qualitatively different from what could have been presented

at prior hearing).

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71443